ATLANTIC COAST LINE BAILROAD CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Atlantic Coast Line R.R. v. CommissionerDocket No. 10983.United States Board of Tax Appeals9 B.T.A. 1193; 1928 BTA LEXIS 4276; January 12, 1928, Promulgated 1928 BTA LEXIS 4276">*4276 M. C. Elliott, Esq., for the petitioner.  M. N. Fisher, Esq., for the respondent.  SIEFKIN9 B.T.A. 1193">*1193  SIEFKIN: This proceeding is for the redetermination of a deficiency in income taxes for 1919 asserted in the amount of $41,668.73, of which $9,612.29 is in controversy.  Of such deficiency, $8,209.86 consists of the 2 per cent tax paid by the Director General of Railroads during the period of Federal control under a contract between the Director General and petitioner upon net taxable income of $410,493.27 under facts differing in no substantial respect except as to the 9 B.T.A. 1193">*1194  amounts involved from the facts considered by us in , and , where we held the railroads not chargeable with the amount borne by the Director General.  Of the contested amount, $1,381.12 results from the inclusion in income of petitioner and the taxation at 10 per cent of $13,811.20 on account of sidetracks paid for by customers of petitioner and donated to petitioner under General Order No. 15 of the United States Railroad Administration. 1928 BTA LEXIS 4276">*4277   Under a state of facts not distinguishable in any essential from the facts in this proceeding we have held that such amounts were not taxable income.  . Twenty-one dollars and thirty-one cents represents a correction in computation.  The parties have agreed that if these two issues are determined in favor of the petitioner, the amount of the deficiency for 1919 is $32,056.44.  We affirm the principles decided in the cases cited.  The deficiency for 1919 is $32,056.44.  An order to that effect will be entered.  Judgment will be entered for the respondent for a deficiency of $32,056.44 for 1919.